OPINION — AG — ** EMPLOYEES — OVERTIME ** THE PROVISION AT THE END OF 61 Ohio St. 4 [61-4]  THAT THE PROVISION  OF THIS ACT WILL NOT PREVENT EMPLOYEES FROM DRAWING TIME AND HALF FOR THOSE HOURS WORKED OVER FORTY(40) DURING ANY CALENDAR WEEK " DOES 'NOT' REQUIRE ANY COUNTY OFFICER, BOARD OR COMMISSION TO PAY ANY COUNTY EMPLOYEE TIME AND A HALF FOR ANY HOURS WORKED IN EXCESS OF FORTY DURING ONE CALENDAR WEEK. (OVERTIME, COMPENSATION, LABOR, OFFICE WORK) CITE: 19 Ohio St. 1 [19-1], 61 Ohio St. 3 [61-3], 61 Ohio St. 4 [61-4] [61-4], ARTICLE XXIII, SECTION 1 (JAMES C. HARKIN)